Name: Commission Regulation (EEC) No 3681/84 of 21 December 1984 amending Regulation (EEC) No 2931/81 suspending the customs duties applicable on certain agricultural products coming from Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 340/60 Official Journal of the European Communities 28 . 12. 84 COMMISSION REGULATION (EEC) No 3681/84 of 21 December 1984 amending Regulation (EEC) No 2931 /81 suspending the customs duties applicable on certain agricultural products coming from Greece Whereas the measures provided for in this Regulation are in accordance with the opinion of all the agricul ­ tural management committees, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) (b) thereof, Whereas Commission Regulation (EEC) No 2931 /81 ('), as last amended by Regulation (EEC) No 1 907/84 (2), suspended in whole or in part the customs duties on imports into the other Member States of certain agricultural products coming from Greece ; Whereas the period of validity of certain temporary suspensions of duty may be extended and the rates applicable on a number of products may be further reduced ; Whereas the Annex to Regulation (EEC) No 2931 /81 should therefore be amended ; Article 1 The Annex to Regulation (EEC) No 2931 /81 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1984. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 293, 13 . 10 . 1981 , p. 8 . 0 OJ No L 178 , 5 . 7. 1984, p. 20 . 28 . 12. 84 No L 340/61Official Journal of the European Communities ANNEX CCT heading No Description Rate of duty(%) 01.02 Live animals of the bovine species : A. Domestic species : II . Other 3,2 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03v or 01.04, fresh, chilled or frozen : A. Meat : II . Of bovine animals 4 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : C. Other : I. Of bovine animals : a) Meat 4,8 b) Offals - 4,1 II . Of sheep and goats : ex b) Offals : ¢  Of domestic sheep 4,8 03.01 Fish, fresh (live or dead), chilled or frozen : A. Freshwater fish : I. Trout and other salmonidae : a) Trout 2,4 03.03 Crustaceans and molluscs , whether in shell or not, fresh (live or dead), chilled, frozen, salted, in brine or dried ; crustaceans, in shell , simply boiled in water : A. Crustaceans : V. Other 2,4 B. Molluscs : . I. Oysters : b) Other 3,6 06.02 Other live plants, including trees, shrubs, bushes, roots , cuttings and slips : D. Other 2,6 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh, dried, dyed, bleached, impregnated or otherwise prepared : A. Fresh : I. From 1 June to 31 October 4,8 1 II . From 1 November to 31 May 3,4 B. Other 4 No L 340/62 Official Journal of the European Communities 28 . 12. 84 CCT heading No Description Rate of duty(% ) 06.04 Foliage, branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants, and mosses , lichens and grasses , being goods of a kind suitable for bouquets or ornamental purposes, fresh, dried , dyed, bleached, impreg ­ nated or otherwise prepared : B. Other : III . Other 3,4 07.01 Vegetables, fresh or . chilled : F. Leguminous vegetables, shelled or unshelled : III . Other :  Broad beans (vicia faba major L.) :  From 1 July to 30 April  From 1 May to 30 June  Other G. Carrots , turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots : I. Celeriac (rooted celery or German celery) : a) From 1 May to 30 September b) From 1 October to 30 April II. Carrots and turnips III . Horse-radish (Cochlearia armoracia) IV. Other ex H. Onions, shallots and garlic :  Shallots IJ . Leeks and other alliaceous plants (for example, chives, Welsh onions) Q. Mushrooms and truffles : I. Cultivated mushrooms T. Other : III . Other :  Okra (Hibiscus esculentus L or Abelmoschus esculentus (L) Moench) ; Moringa oleifera (drumsticks) ; parsley ; vegetable marrows and pumpkins  Celery sticks :  From 1 January to 30 April  From 1 May to 31 December  Other Free 14 2,8 2,6 ¢ 3,4 3,4 3 3,4 2,4 . 2,6 3,2 Free Free 16 3,2 07.02 Vegetables (whether or not cooked), preserved by freezing : A. Olives B. Other 3,8 3,6 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption : , D. Cucumbers and gherkins E. Other vegetables :  Okra (Hibiscus esculentus L. or Abelmoschus escu ­ lentus (L) Moench)  Other F. Mixtures of vegetables specified above 3 Free 2,4 (a) 3 (a) Duty rate suspended up to and including 30 June 1985 in respect of mushrooms, excluding culti ­ vated mushrooms within the meaning of subheading 07.01 Q I, in salted or sulphur water or towhich other substances ensuring their temporary preservation have been added, but not specially prepared for immediate consumption . 28 . 12. 84 Official Journal of the European Communities No L 340/63 CCT heading No Description Rate of duty(%) 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared : A. Onions B. Other :  Garlic ¢' '  Horse-radish (Cochlearia armorada)  Other 2.7 2.8 Free 3,2 (a) (b) 08.02 Citrus fruit, fresh or dried : ^ E. Other 1 3,2 08.04 Grapes, fresh or dried : A. Fresh : II . Other : a) From 1 November to 14 July b) From 15 July to 31 October i 3,6 4,4 08.07 Stone fruit, fresh : E. Other 3 08.08 Berries , fresh : D. Raspberries , black currants and red currants F. Other : II . Other 2,2 2,4 ex 08.09 Other fruit, fresh : ,  Other excluding melons, water-melons and rose-hips 2,2 08.10 , Fruit (whether or not cooked), preserved by freezing, not containing added sugar : A. Strawberries , raspberries and black currants B. Red currants, fruit of the species Vaccinium myrtillus, blackberries (brambleberries), mulberries and cloudberries D. Other :  Rose hips  Other 3,6 3,1 (c) Free ' 3,7(c)(d) 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas , in brine, in sulphur water or in other preservative solu ­ tions), but unsuitable in that state for immediate consump ­ tion : A. Apricots 3,2 (a) Duty rate suspended up to and including 30 June 1985 in respect of mushrooms, excluding culti ­ vated mushrooms within the meaning of subheading 07.01 Q I, dried, dehydrated or evaporated, whole or in identifiable slices or pieces, intended for treatment other than simple repacking for retail sale . Checks on their use for this special purpose shall be carried out pursuant to the rele ­ vant Community provisions . However, the suspension is not allowed where the treatment is carried out by retail sale or catering undertakings . (b) Duty rate reduced to 4 % up to and including 30 June 1985 in respect of sweet peppers , red or green , dried, dehydrated or evaporated, in pieces, with a moisture content not exceeding 9,5'%', but not further prepared . (c) Duty rate suspended up to and including 30 June 1985 in respect of fruit of the species Vacci ­ nium, whether or not cooked, in the frozen state , not containing added sugar. (d) Duty rate suspended up to and including 30 June 1985 in respect of dates, frozen , in immediate packings of a net capacity of 5 kg or more, not intended for the production of alcohol . Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provi ­ sions . 28 . 12. 84No L 340/64 Official Journal of the European Communities CCT heading No ¢ Description Rate of duty(%) 08.11 (cont 'd) B. Oranges E. Other :  Fruit falling within heading No 08.01 , subheadings 08.02 D, 08.08 B and F and heading No 08.09, exclu ­ ding pineapples , melons and water-melons  Other 3,2 Free 2,2 08.12 Fruit, dried, other than that falling within heading No 08.01 , 08.02, 08.03, 08.04 or 08.05 : F. Fruit salads : II . Containing prunes 2,4 10.01 Wheat and meslin (mixed wheat and rye) : A. Spelt for sowing 4 10.06 Rice : A: For sowing (a) 2,4 ex 11.05 Flour, meal and flakes of potato , unfit for human consump ­ tion 3,8 12.03 Seeds , fruit and spores, of a kind used for sowing : A. Beet seeds :  Commercial seed (b)  Other Free 2,6 13.03 Vegetable saps and extracts ; pectic substances , pectinates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : B. Pectic substances, pectinates and pectates : ex I. Dry :  Pectic substances and pectinates ex II . Other :  Pectic substances and pectinates 4,8 2,8 15.07 Fixed vegetable oils , fluid or solid , crude, refined or purified : D. Other oils : II . Other : a) Palm oil : 2 . Other v b) Other : 1 . Solid , in immediate packings of a net capacity of 1 kg or less 2 . Solid , other ; fluid : bb) Other 2,8 4 3 15.12 Animal or vegetable oils and fats, wholly or partly hydro ­ genated, or solidified or hardened by any other process, whether or not refined, but not further prepared : A. In immediate packings of a net capacity of 1 kg or less B. Other 4 3,4 15.13 . Margarine, imitation lard and other prepared edible fats 5 (a) Entry under this subheading is subject to conditions to be determined by the competent authori ­ ties. (b) Solely for seeds complying with the provisions of the Directives on the marketing of seeds and plants . 28 . 12. 84 No L 340/65Official Journal of the European . Communities CCT heading No Description Rate of duty(%) ¢ 16.02 Other prepared or preserved meat or meat offal : A. Liver : . I. Goose or duck liver B. Other : II . Game or rabbit meat or offal III . Other : b) Other : 1 . Containing bovine meat or offal : aa) Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal bb) Other 2. Other : aa) Of sheep or goats bb) Other 3,2 3,4 4 5,2 4 5,2 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : A. Mushrooms B. Truffles D. Asparagus E. Sauerkraut H. Other, including mixtures :  Mixtures :  Mixtures known as 'Tiirlu ' comprising beans in pod, aubergines , courgettes and various other vege ­ tables  Other mixtures  Carrots ,  Other 4,6 3,6 3,5 4 2,2 4.4 3.5 Free 20.03 Fruit preserved by freezing, containing added sugar : A. With a sugar content exceeding 13 % by weight B. Other 5,2 5,2 20.04 Fruit, fruit-peel and parts of plants, preserved by sugar (drained, glace or crystallized) : B. Other : I. With a sugar content exceeding 13 % by weight II . Other 5 ' 5 20.05 Jams, fruit jellies , marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not containing added sugar : C. Other : I. With a sugar content exceeding 30 % by weight : a) Plum puree and plum paste, in immediate pack ­ ings of a net capacity exceeding 100 kg for indus ­ trial processing (a) 5,7 (a) Entry under this subheading is subject to conditions to be determined by the competent authori ­ ties . No L 340/66 Official Journal of the European Communities 28 . 12. 84 CCT heading No Description Rate of duty(%) 20.05 (cont'd) C. I. b) Other II . With a sugar content exceeding 13 % but not exceeding 30 % by weight III . Other :  Fig puree  Other 6 6 2,4 6 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : B. Other : I. Containing added spirit : a) Ginger : 1 . Of an actual alcoholic strength not exceeding 11,85% 2. Other b) Pineapples, in immediate packings of a net capa ­ city : 1 . Of more than 1 kg : aa) With a sugar content exceeding 17 % by . weight bb) Other 2 . Of 1 kg or less : aa) With a sugar content exceeding 19 % by weight bb) Other c) Grapes : 1 . With a sugar content exceeding 13 % by weight 2. Other d) Peaches , pears and apricots , in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 13 % by weight : 11 . Of an actual alcoholic strength by mass not exceeding 11,85% mas 22. Other bb) Other : 11 . Of an actual alcoholic strength by mass not exceeding 11,85 % mas 22. Other 2 . Of 1 kg or less : aa) With a sugar content exceeding 1 5 % by , weight bb) Other e) Other fruits : 1 . With a sugar content exceeding 9 % by weight : aa), Of an actual alcoholic strength by mass not exceeding 11,85% mas bb) Other 4,6 6,4 6,4 6,4 6,4 6,4 ' 6,4 6,4 6,1 6,4 6,1 6,4 6,4 6,4 6,1 6,4 28 . 12. 84 Official Journal of the European Communities No L 340/67 CCT heading No Description Rate of duty(%) 20.06 (cont'd) B. I. e) 2 . Other : aa) Of an actual alcoholic strength by mass not exceeding 11,85% mas bb) Other f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight : aa) Of an actual alcoholic strength by mass not exceeding 11,85% mas . bb) Other 2. Other : aa) Of an actual alcoholic strength by mass not exceeding 11,85% mas bb) Other II . Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 4 . Grapes 5 . Pineapples : aa) With a sugar content exceeding 17 % by - weight bb) Other ex 8 . Other fruits :  Other, excluding grapefruit b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 4. Grapes 5 . Pineapples : aa) With a sugar content exceeding 19 % by weight bb) Other ex 8 . Other fruits :  Other, excluding grapefruit c) Not containing added sugar, in immediate pack ­ ings of a net capacity : 1 . Of 4,5 kg or more : ex dd) Other fruits :  Other, excluding grapefruit 2 . Of less than 4,5 kg : ex bb) Other fruit and mixtures of fruit :  Other, excluding grapefruit 6,1 6,4 (a) 6,1 . 6,4 6,1 6,4 4,4 4,4 4,4 4 4,8 4,8 4,8 4,8 4,6 4,6 (a) Duty rate suspended up to and including 30 June 1985 in respect of sweet cherries with light ­ coloured flesh , marinated in alcohol , of a diameter of 18,9 mm or less , stoned, intended for the manufacture of chocolate products . Checks or their use for this special purpose shall be carried out pursuant to the relevant Commu ­ nity provisions . 28 . 12. 84No L 340/68 Official Journal of the European Communities CCT heading No Description Rate of duty(%) 20.07 Fruit juices (including grape must) and vegetable juices, whether, or not containing added sugar, but unfermented and not containing spirit : A. Of a density exceeding 1,33 g/cm3 at 20 °C : III . Other : ex a) Of a value exceeding 30 ECU per 100 kg net weight :  Pineapple ex b) Other :  Pineapple B. Of a density of 1,33 g/cm3 or less at 20 °C : II . Other : a) Of a value exceeding 30 ECU per 100 kg net weight : 4 . Pineapple juice : aa) Containing added sugar bb) Other b) Of a value of 30 ECU or less per 100 kg net weight : 5 . Pineapple juice : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight cc) Not containing added sugar 8,4 8,4 3,8 4 3,8 3,8 4 22.04 Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol 8 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : A. Sparkling wine B. Wine other than that referred to in A, in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C C. Other : I. Of an actual alcoholic strength by volume not exceeding 13% vol , in containers holding : a) Two litres or less :  Wine of fresh grapes  Other b) More than two . litres :  Wine of fresh grapes  Other 4,8 ECU per hi 4,8 ECU per hi 1,7 ECU per hi (a) 2,9 ECU per hi (a) 1,3 ECU per hi (a) 2,1 ECU per hi (a) (a) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wines , if such a rate is fixed for the purposes of the common agricultural policy. 28 . 12. 84 Official Journal of the European Communities No L 340/69 CCT heading No Description Rate of duty(%) 22.05 (cont'd) C. II . Of actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % , in containers holding : a) Two litres or less : - Wine of fresh grapes  Other b) More than two litres : '  Wine of fresh grapes  Other III . Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol , in containers holding : a) Two litres or less : 2 . ' Other :  Wine of fresh grapes  Other b) More than two litres : 3 . Other :  Wine of fresh grapes  Other IV. Of an actual alcoholic strength by volume exceeding 1 8 % vol but not exceeding 22 % vol , in containers holding : a) Two litres or less : 2. Other :  Wine of fresh grapes  Other b) More than two litres : 3 . Other : -1- Wine of fresh grapes  Other V. Of an actual alcoholic strength by volume exceeding 22 % vol , in containers holding : a) Two litres or less :  Wine of fresh grapes  Other b) More than two litres :  Wine of fresh grapes  Other 2 ECU per hi (a) 3.3 ECU per hi (a) 1.5 ECU per hi (a) 2.6 ECU per hi (a) 2.4 ECU per hi (a) 4,1 ECU per hi (a) 2 ECU per hi (a) 3.3 ECU per hi (a) 2.7 ECU per hi (a) 4.6 ECU per hi (a) 2.7 ECU per hi (a) 4,6 ECU per hi (a) 0,2 ECU per hi per % vol of alcohol + 1.4 ECU per hi (a) 0,3 ECU per hi per % vol of alcohol + 2,4 ECU per hi (a) 0,2 ECU per hi % vol of alcohol (a) 0,3 ECU per hi % vol of alcohol (a) (a) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wines , if such a rate is fixed for the purposes of the common agricultural policy . No L 340/70 Official Journal of the European Communities 28 . 12 . 84 CCT heading No Description Rate of duty(%) 22.10 Vinegar and substitutes for vinegar : A. Wine vinegar, in containers holding : I. Two litres or less II . More than two litres 1,6 ECU per hi 1,2 ECU per hi 23.05 Wine lees ; argol : i A. Wine lees : II . Other 0,4 ECU per kg of total alcohol 23.06 \ , Products of vegetable origin of a kind used for animal food, not elsewhere specified or included : A. Acorns, horse-chestnuts and pomace or marc of fruit : I. Grape marc : b) Other 0,4' ECU per kg of total alcohol